Complaint# 2018-121-006645 Page 23 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 1 of 20

 

 

 

 

 

 

 

Crime/Condition Command
FIS REQUEST GRAND LARCENY 121-121ST PRECINCT

Date of This Report
11/08/2018

Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.

10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR_ |10

Reference Pattern No Command

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No

2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645

 

 

FIS Tracking Number: 46600077

All associated Videos And Images MUST be submitted on All FIS Request.
es

 

 

Topic/Subject Activity Date Activity Time
(FIS REQUEST) FIS REQUEST 10/22/18 11/08/2018 16:40

 

 

Details

 

Summary of Investigation:
1. On November 8, 2018, at approximately 1640 hours | am submitting videos and a photo still of the wanted subject from my
case. The wanted subject did remove store merchandise from the Staten Island Mall without permission or authority to do so.

2. Case Status: Active.
es

PERSON OF INTEREST INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person's Last Name, First M.I. Role Position/Relationship Sex Race
SUSPECT MALE BLACK
Nickname/Alias/Middle Name
Date of Birth Age Age From Age To Height Weight
17 25
Description
Accent | Describe Weapon (If firearm, give color, make, caliber, type, model, etc.) Discharged
Gang Affiliation |Gang Name Gang Identifier
Mask: | Gloves:

 

Clothing Description

 

Scars, Marks

FIS PHOTOS-VIDEO

Image Additional Descriptive Information and the Location
Type: of POI in the Photo / Video

VIDEO MALE BLACK WEARING A BLACK "ATLANTA
FALCON" JACKET, WHITE HOODED SWEATHSHIRT,
AND BLACK PANTS.

 

 

 

 

 

1541713197792 10 22 18a.mov

 

 

 

Submitted From Social Media Screen Social Media Site Social Media Link/URL

NO Name

1 |Video Time Frame Segment Type Video Describe What FIS Should Analyze
ELAPSED TIME FROM BEGINNG OF VIDEO (IN Frame MALE BLACK WEARING A BLACK "ATLANTA
MINUTES) From: 430 |FALCON" JACKET, WHITE HOODED SWEATHSHIRT,

 

To: 440 AND BLACK PANTS.

 

 

7 Image Type: Additional Descriptive
VIDEO Information and the Location

of POI in the Photo / Video

1541713578363_10 22 18a.mov MALE BLACK WEARING A

 

 

 

Pn §=—9/9/2019
Complaint# 2018-121-006645

Page 24 of 98

Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 2 of 20

BLACK "ATLANTA FALCON"
JACKET, WHITE HOODED
SWEATHSHIRT, AND BLACK
PANTS.

 

Submitted From Social Media
NO

Screen Name
1541713578363_10_ 22 18a.mov

Social Social Media
Media Site |Link/URL

 

 

1 |Video Time Frame Segment Type
ELAPSED TIME FROM BEGINNG OF VIDEO (IN
MINUTES)

Video Frame
From: 505 To: 515

Describe What FIS Should
Analyze

MALE BLACK WEARING A
BLACK "ATLANTA FALCON"
JACKET, WHITE HOODED
SWEATHSHIRT, AND BLACK
PANTS.

 

2 |Video Time Frame Segment Type
ELAPSED TIME FROM BEGINNG OF VIDEO (IN
MINUTES)

 

 

Video Frame
From: 1230 To: 1237

 

Describe What FIS Should
Analyze

MALE BLACK WEARING A
BLACK "ATLANTA FALCON"
JACKET, WHITE HOODED
SWEATHSHIRT, AND BLACK
PANTS.

 

 

Image

Type:
STILL

 

Additional Descriptive
Information and the
Location of POI in the

PHOTO |Photo / Video

MALE BLACK WEARING A
BLACK "ATLANTA FALCON"
JACKET, WHITE HOODED
SWEATHSHIRT, AND
BLACK PANTS.

 

 
Complaint# 2018-121-006645 Page 25 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 3 of 20

 

1541713014084 perppockets.jpg Printable Version

 

 

 

 

 

 

 

 

Submitted From Social Media Screen |Social Social Media
NO Name Media Site | Link/URL
1 Video Time Frame Segment Type Video Describe What FIS Should
ELAPSED TIME FROM BEGINNG OF VIDEO (IN Frame’ _|Analyze
MINUTES) From: MALE BLACK WEARING A
505 To: |BLACK "ATLANTA FALCON"
515 JACKET, WHITE HOODED
SWEATHSHIRT, AND
BLACK PANTS.
2 Video Time Frame Segment Type Video Describe What FIS Should
ELAPSED TIME FROM BEGINNG OF VIDEO (IN Frame __|Analyze
MINUTES) From: MALE BLACK WEARING A
1230 To: | BLACK "ATLANTA FALCON"
1237 JACKET, WHITE HOODED
SWEATHSHIRT, AND
BLACK PANTS.

 

 

Pn §=—9/9/2019
Complaint# 2018-121-006645 Page 26 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 4 of 20

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/08/2018 WALSH

 
Complaint# 2018-121-006645
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 5 of 20

Page 27 of 98

 

 

 

10/26/2018 2018-121-06645

11/03/2018 2018 - 361

Crime/Condition Command
OTHER ATTACHMENTS GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/08/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.

 

STATEN ISLAND GRAND LAR

 

11

 

Reference Pattern No

Command

 

 

 

 

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Topic/Subject Activity Date Activity Time
(OTHER ATTACHMENTS) CRIMEDEX ALERT 11/08/2018 17:35
Complainant's Name Address Apt No.

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314

Nickname/Alias/Middle Name

Sex Race Date of Birth Age

BUSINESS

Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address
Person Interviewed Last Name, First M.I. | Address |Apt No.
Nickname/Alias/Middle Name

Position/Relationship Sex Race Date of Birth Age

Home Telephone Business Telephone Cell Phone Beeper # E-Mail Address

 

 

 

Details

 

Summary of Investigation:

2. Attached is said CrimeDex alert.

3. Case Status: Active.

1. On November 8, 2018, at approximately 1735 hours the undersigned did create a CrimeDex alert in regards to this case.

 

Activity Address Location
OFFICE

Street

 

 

City State Zip

 

 

Apt #

 

Cross Street

Intersection of

and

Premise Type

 

 

ATTACHMENT

 

No| Attachment

Description

 

1 A
ia

1541716934602 181108174

 

206-3166741.pdf

 

 

 

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/08/2018 WALSH

 

 
Complaint# 2018-121-006645
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 6 of 20

Page 28 of 98

 

 

 

 

Crime/Condition Command
OTHER ATTACHMENTS GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/08/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR /12

 

 

Reference Pattern No

Command

 

 

 

 

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Topic/Subject Activity Date Activity Time
(OTHER ATTACHMENTS) METRORCA ALERT 11/08/2018 18:00
Complainant's Name Address Apt No.

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314

Nickname/Alias/Middle Name

Sex Race Date of Birth Age

BUSINESS

Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address
Person Interviewed Last Name, First M.I. | Address |Apt No.
Nickname/Alias/Middle Name

Position/Relationship Sex Race Date of Birth Age

Home Telephone Business Telephone Cell Phone Beeper # E-Mail Address

 

 

 

Details

 

Summary of Investigation:

3. Case Status: Active.

2. Attached is said METRORCA alert.

1. On November 8, 2018, at approximately 1800 hours the undersigned did create a METRORCA alert in regards to this case.

 

Activity Address Location
OFFICE

Street

 

 

City State Zip

 

 

Apt #

 

Cross Street

Intersection of

and

Premise Type

 

 

ATTACHMENT

 

No| Attachment

Description

 

1 A
ia

1541718709168 181108181

 

020-3166788. pdf

 

 

 

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/08/2018 WALSH

 

 
Complaint# 2018-121-006645

Page 29 of 98

Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 7 of 20

 

 

GENERAL INVESTIGATION Crime/Condition

GRAND LARCENY

Command
121-121ST PRECINCT
Date of This Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE

 

 

 

 

11/08/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR 1/13
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Complainant's Name Address Apt No.
APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314
Nickname/Alias/Middle Name
Sex Race Date of Birth Age
BUSINESS
Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address
Activity Address Location Street City State Zip Apt #

 

Cross Street

Intersection of

 

Premise Type

 

 

 

 

LEADS ONLINE SEARCH (STOLEN PROPERTY)

and
ee
Activity Date Activity Time
11/08/2018 18:40
Topic/Subject:

 

Summary of Investigation:

- Apple Watch; Serial # FH7X700XKDT7

- Apple Watch; Serial # GJ9X9HEDJ5X4
- Apple Watch; Serial # G99X20N2J6GD

11/08/2018.

4.Case Status: Active

- Apple Watch; Serial # FH7X60UTKDTC
- Apple Watch; Serial # FH7X70GUKDT9

3.This search yielded no investigative leads.

1. On November 8, 2018, at approximately 1840 hours, | have conducted a Leads Online Search for the following stolen items:

2. Said search was conducted to determine if said items were sold to a pawn shop. Search was conducted from 10/21/2018 to

 

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/08/2018 WALSH

 

 

 
Complaint# 2018-121-006645 Page 30 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 8 of 20

 

 

 

 

 

 

 

 

 

Crime/Condition Command
ACTIVATE INVESTIGATION CARD GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/09/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/02/2018 2018 - 361 |STATEN ISLAND GRAND LAR 1/14
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Topic/Subject Activity Date | Activity Time
(ACTIVATE INVESTIGATION CARD) SUSPECT ONLY INVESTIGATION CARD- BAH 11/09/2018 11:00

 

Details

 

Summary of Investigation:
1. On November 9, 2018, at approximately 1100 hours, | am submitting a Suspect Only Investigation Card for Ousmane Bah in
regards to this pattern.

2. Case Status: Active.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICard
Control No. IDS No.
12018046504
Last Name First Name M.I. Aliases/Nicknames | NYSID No.
BAH OUSMANE BARRIE
MAMADOU
Last known address (Street, Apt, State, Zip) Pet.
NYC 1351 PROSPECT AVENUE Apt#34 BRONX, NY 042
Sex Race Date of Birth | Social Security No. Height | Weight Hair |Eye
MALE BLACK 05/10/2000 6-1 150 Color |Color
BLACK] BROWN
Sought As Precautions to be Observed Other
SUSPECT ONLY - NO PROBABLE
CAUSE TO ARREST
Domestic Violence? Misd Felony
No No Yes
EDP/Psych History (If Yes Explain in Specific Instructions for Officers):
Law Title Law Section Law Code/Description
PL PL 155 | PETIT LARCENY PL 155.30 01|F/E|4
Attempt Type Class Count
NO F E 2

 

 

 

 

Additional Information Regarding Subject (e.g. Friends, Relatives, Phone Numbers, Additional Addresses)

Suspect would remove store merchandise from the Apple Store which is located at 2655 Richmond Avenue in the confines of the
121 Precinct. Suspect has given the following names when arrested:

- Ousmane Bah

- Mamodou Barrie

- Barrie Mamdou

- Barrie Mamadu

 

Additional Descriptive Information (Tattoos, Piercings, Facial Hair, Eyewear)
Suspect was observed wearing a black "Atlanta Falcons" jacket and black pants.

 

Specific Instructions For Apprehending Officers:

Investigating officer works . Work cellphone Office Phone

Ousmane Bah is a suspect in a Grand Larceny Pattern :

 

Required Computer Checks

DALL
Checked

 

Notified Taxld
936692

Name
SALVATOR

Active Warrant

YES DT3 580-WARRANT SECTION

 

 

 

 

 

 

Rank Se

Pn §=—9/9/2019
Complaint# 2018-121-006645
Case 1:19-cv-03539-PKC

Document 148-6

Page 31 of 98
Filed 04/22/21 Page 9 of 20

 

 

 

 

 

 

 

YES GRANATA

EJustice Active Warrant | Notified Taxld Name Rank |Cmd

Checked YES 933240 JOHN DT3 209-DB GRAND LARCENY SQUAD

YES REINHOLD

NYSID Multiple Active | Notified Taxld Name Rank |Cmd

Checked NYSIDs 933240 JOHN DT3 209-DB GRAND LARCENY SQUAD

YES NO REINHOLD

CRIMS Scheduled Date of Next Court | Court Location|Court |Notified |Name Rank |Cmd

Checked Court Date Appearance Part Taxlid JOHN DT3 |209-DB GRAND
YES NO 933240 REINHOLD LARCENY SQUAD

 

 

 

Command Phone Number
212-760-5236

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/09/2018 WALSH

 

 

 

 
Complaint# 2018-121-006645 Page 32 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 10 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime/Condition Command
GENERAL INVESTIGATION GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/09/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR 1/15
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Complainant's Name Address Apt No.
APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314
Nickname/Alias/Middle Name
Sex Race Date of Birth Age
BUSINESS
Home Telephone /|Business Telephone Cell Phone Beeper # E-Mail Address
Activity Address Location Street City State Zip Apt #
OFFICE
Cross Street Intersection of Premise Type
and
ee
Activity Date Activity Time
11/09/2018 11:30
Topic/Subject:

LEADS ONLINE SEARCH CONDUCTED (SUSPECT I-CARD BAH)

Summary of Investigation:
1. On November 9, 2018, at approximately 1130 hours, | have conducted a Leads Online Search for the following suspect and his
various alias:

 

- Ousmane Bah

- Mamadou Barrie
- Barrie Mamadou
- Barrie Mamadu

2. Said search was conducted to determine if the suspect has any suspicious sales. Search was conducted from 01/01/2018 to
11/09/2018.

3. This search yielded no investigative leads.

4.Case Status: Active
es

 

 

 

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/09/2018 WALSH

 
Complaint# 2018-121-006645 Page 33 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 11 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime/Condition Command
REQUEST FOR SUBPOENA FOR APPLE GRAND LARCENY 124-1248T
PRODUCT PRECINCT
Date of This Report
11/09/2018
Date of UF61 Complaint No. Date Case Assigned Case No. Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 11/03/2018 2018-361 |STATEN ISLAND GRAND 16
LAR
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Complainant's Name Address Apt No.
APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314
Nickname/Alias/Middle Name
Sex Race Date of Birth Age
BUSINESS
Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address
Activity Address Location Street City State Zip Apt #
OFFICE
Cross Street Intersection of Premise Type
and
Activity Date Activity Time
11/09/2018 11:45
Topic/Subject:

(REQUEST FOR SUBPOENA FOR APPLE PRODUCT) APPLE WATCHES REPORTED STOLEN

Summary of Investigation:
1. On November 9, 2018, at approximately 1150 hours | did prepare this Apple Subpoena in regards to this case.

 

2. Case Status: Active.
OO ——————eeeeeeeeereeeeC

 

 

 

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/09/2018 WALSH

 
Complaint# 2018-121-006645 Page 34 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 12 of 20

 

DETECTIVE BUREAU ATTACHMENT |
PHONE SUBPOENA REQUEST

 

 

 

POLICE DEPARTMENT
CITY OF NEW YORK
November 09, 2018

From: JOHN REINHOLD - GRAND LARCENY DIVISION
To: Deputy Commissioner, Legal Matters
Subject: REQUEST FOR DEPUTY COMMISSIONER'S SUBPOENA
1. It is requested that you issue a subpoena for APPLE INC. , 1 INFINITE LOOP

MAIL STOP 3-SU CUPERTINO CA 95014 to perform a STOLEN APPLE
PRODUCT on the following Serial number(s) :

FH7X700XKDT7 FH7X60UTKDTC GJ9X9HEDJ5X4 G99X20N2J6GD
FH7X70GUKDT9

2. The following facts support the need and relevance of the above listed records:

On October 22, 2018 at 1500 hours an unknown individual did remove Apple
Watch devices, from the Apple Store located at 2655 Richmond Avenue, in the
confines of the 121 precinct . The above requested Apple device records are
required to determine if the Apple devices were used after it was stolen and to
aid in locating the perpetrator. The Apple Device Serial numbers are
FH7X700XKDT7, FH7X60UTKDTC, GJ9X9HEDJ5X4, G99X20N2J6GD, and
FH7X70GUKDTS. | am requesting the above described records for the period
from 0001 hours 10/22/2018 to the present.

3. The time frame of the inquiry is to cover the period of October 22, 2018 00:01
through January 22, 2019 23:59.

4 Complaint: #2018-121-006645 , Case Number: #361 , Crime Classification:
LARCENY,GRAND FROM STORE-SHOPL,
DT3 JOHN REINHOLD, tax #933240 assigned. The address of the GRAND
LARCENY DIVISION is 1 POLICE PLAZA, MANHATTAN, NY 10038. The
telephone number is fr fax number

JOHN REINHOLD
DT3

FIRST ENDORSMENT

Commanding Officer, GRAND LARCENY DIVISION to the Deputy Commissioner, Legal Matters,
November 09, 2018. I certify that the records requested are needed for the above investigation
and cannot be obtained by other reasonable investigative means.

MICHAEL WALSH
LT
Approved by: 914038 LT MICHAEL WALSH on November 09, 2018

 

 
Complaint# 2018-121-006645 Page 35 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 13 of 20

 

DETECTIVE BUREAU DD5 ATTACHED FILES
ATTACHMENT |

 

 

 

ATTACHMENT | : ADDITIONAL ATTACHMENTS

 

A
ls

Phone Subpoenas-1 1/13/2018 11:45

 

 

 
Complaint# 2018-121-006645 Page 36 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 14 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime/Condition Command
GENERAL INVESTIGATION GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/10/2018
Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR_ |17
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Complainant's Name Address Apt No.
APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314
Nickname/Alias/Middle Name
Sex Race Date of Birth Age
BUSINESS
Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address
Activity Address Location Street City State Zip Apt #
OFFICE
Cross Street Intersection of Premise Type
and
es
Activity Date Activity Time
11/10/2018 12:45
Topic/Subject:

PREPARATION OF PHOTO ARRAY (BARRIE)

Summary of Investigation:

1. On November 10, 2018, at approximately 1245 hours, while present at SIGLS, | did follow the procedures listed in the
Detective's Guide #7 of 2013, to prepare a Photo Array. | utilized the Photo Manager system to create photo array identifier #
429260, allowing the computer to randomly select that of the position of the perpetrator Mamadou Barrie, in which the computer
did place him in position # 5. The undersigned Detective then allowed the computer to randomly select five filler photos that fit the
same description of that of the perpetrator, also allowing the computer to randomly select the positions of that of the fillers.

 

2. Case Status: Active.
es

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/12/2018 WALSH

 

 

 

 

 

 

ee
Pn §=—9/9/2019
Complaint# 2018-121-006645 Page 37 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 15 of 20

 

Crime/Condition Command
FIS IMAGE REJECTED NOTIFICATION GRAND LARCENY 124-121ST PRECINCT

Date of This Report
11/11/2018

 

 

 

 

 

 

 

 

 

Date of UF61 | Complaint No. Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
10/26/2018 2018-121-06645 | 11/08/2018 2018 - 361 | FACIAL IDENTIFICATION S 18

Reference Pattern No Command

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No

2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Topic/Subject Activity Date Activity Time
(FIS IMAGE REJECTED NOTIFICATION) DUPLICATE FIS REQUEST 11/11/2018 09:10

Details

 

Summary of Investigation:
1. On November 11, 2018, at approximately 0910 HOURS, THE SUBMITTED IMAGE IS BEING CLASSIFIED AS A REJECTION
DUE TO SUBJECT BEING IDENTIFIED IN PREVIOUS REQUEST. TWO REQUESTS / SAME SUBJECT. A POSSIBLE MATCH

REPORT HAS BEEN SUBMITTED IN THIS CASE FOR OUSMANE BAH | NYsiD+
ATTACHMENTS

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 MICHAEL FURIA 936627 512-REAL TIME CRIME
CENTER
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review EDWIN 928091
- 11/12/2018 COELLO

 

 

 

 

 

 

 
Complaint# 2018-121-006645 Page 38 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 16 of 20

 

 

| Click here to view and print FIS Notification Result Report PDF |

 

 

 

Crime/Condition Command
FIS NOTIFICATION RESULT 430-121 DETECTIVE SQUAD

Date of This Report

UNAPPROVED 11/12/2018

 

 

 

 

 

 

 

 

 

Date of UF61 |ComplaintNo. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.
2018-121-06645 2018 - 361 |SYSTEM GENERATED 1/19

Reference Pattern No Command

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No

2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645

Topic/Subject Activity Date Activity Time

(FIS NOTIFICATION RESULT) DUPLICATE FIS REQUEST 11/12/2018 00:00

Details

 

Summary of Investigation:
1. On , at approximately

 

 

Specific Results of FIS Analysis Report

 

 

 

 

 

Result
ATTACHMENT
No| Attachment | Description
Reporting Officer: | Rank Name Tax Reg. No. Command
999 SYSTEM GENERATED 999999 999-

 

 

 

Reviewing Supervisor: Manner of Closing U NAPP ROV E DD

 

 

 

 

 
Complaint# 2018-121-006645 Page 39 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 17 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| View Case Notes | | View Notes for this Document | | Create New Review Note for this DD5 |

Crime/Condition Command
PHOTO ARRAY GRAND LARCENY 121-121ST PRECINCT
Date of This Report
11/13/2018

Date of UF61 |Complaint No. |Date Case Assigned |Case No. | Unit Reporting Follow-Up No.

10/26/2018 2018-121-06645 | 11/03/2018 2018 - 361 |STATEN ISLAND GRAND LAR_ |20

Reference Pattern No Command

2018-6042 209-DB GRAND LARCENY SQUAD

Reference Case No Command Complaint No

2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645

Topic/Subject Activity Date Activity Time

(PHOTO ARRAY) PHOTO ARRAY VIEWED BY 11/13/2018 14:25

Complainant's Name Address Apt No.

APPLE 2655 RICHMOND AVENUE STATEN ISLAND NY 10314

Nickname/Alias/Middle Name

Sex Race Date of Birth Age

BUSINESS

Home Telephone | Business Telephone Cell Phone Beeper # E-Mail Address

Person Interviewed Last Name, First M.I. Address Apt No.

 

Nickname/Alias/Middle Name

 

 

 

 

 

 

 

Position/Relationship Sex Race Date of Birth Age
EMPLOYEE FEMALE

Home Telephone Business Telephone Cell Phone Beeper # E-Mail Address
Details

 

Summary of Investigation:

1. On November 13, 2018, at approximately 1428 hours, Detective Joseph Centner was present at the Apple Store located at

2655 Richmond Avenue in Staten Island NY, and he did show a photo array — He did follow Detective Guide

Procedure # 505-03, including the pre-viewing instruction report, photo array viewing report, and photo array information report.
did view the photo array and stated that she recognized the individual in position# 5(OUSMANE BAH) as the person

who did remove store merchandise without payment on October 22, 2018 and October 24, 2018. She then signed under position#

5.

2. Positive identification.

3. Case Status: Active.

 

 

 

 

 

 

 

 

 

 

 

Activity Address Location Street City State |Zip | Apt #

NYC 2655 RICHMOND AVENUE STATEN ISLAND NY

Cross Street Intersection of Premise Type
PLATINUM AVENUE and RICHMOND HILL ROAD CHAIN STORE
ATTACHMENT

No| Attachment Description

1 - A

lala

1542145808057 181113164926-3172584 pdf
eee ee rr re ee eee

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command

 

 

Pn §=—9/9/2019
Complaint# 2018-121-006645 Page 40 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 18 of 20

 

DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/13/2018 WALSH

 
Complaint# 2018-121-006645 Page 41 of 98
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 19 of 20

 

 

 

 

 

 

 

 

 

 

Crime/Condition Command
MODIFY INVESTIGATION CARD GRAND LARCENY 209-GRAND LARCENY
DIVISION
Date of This Report
11/13/2018
Date of Complaint No. | Date Case Case No. | Unit Reporting Follow-Up No.
UF61 2018-121- Assigned 2018 - STATEN ISLAND GRAND 21
10/26/2018 |06645 11/02/2018 361 LAR
Reference Pattern No Command
2018-6042 209-DB GRAND LARCENY SQUAD
Reference Case No Command Complaint No
2018 - 361 209-DB GRAND LARCENY SQUAD 2018- 121- 6645
Topic/Subject Activity Date | Activity Time

(MODIFY INVESTIGATION CARD) PROBABLE CAUSE INVESTIGATION CARD ACTIVATED (BAH) | 11/13/2018 |16:45

 

Details

 

Summary of Investigation:
1. On November 13, 2018, at approximately 1645 hours, | am submitting a Probable Cause Investigation Card for Ousmane Bah
in regards to this pattern.

2. Case Status: Active.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICard
Control No. IDS No.
12018046504
Last Name First Name M.I. Aliases/Nicknames | NYSID No.
BAH OUSMANE BARRIE
MAMADOU
Last known address (Street, Apt, State, Zip) Pet.
NYC 1351 PROSPECT AVENUE Apt#34 BRONX, NY 042
Sex Race Date of Birth | Social Security No. Height | Weight Hair Eye
MALE BLACK 05/10/2000 6-1 150 Color |Color
BLACK} BROWN
Sought As Precautions to be Observed Other
PERPETRATOR - PROBABLE CAUSE
TO ARREST
Domestic Violence? Misd Felony
No No Yes
EDP/Psych History (If Yes Explain in Specific Instructions for Officers):
Law Title Law Section Law Code/Description
PL PL 155 | PETIT LARCENY PL 155.30 01 | F[E|4
Attempt Type Class Count
NO F E 2

 

 

 

 

Additional Information Regarding Subject (e.g. Friends, Relatives, Phone Numbers, Additional Addresses)

Suspect would remove store merchandise from the Apple Store which is located at 2655 Richmond Avenue in the confines of the
{21 Precinct. Suspect has given the following names when arrested:

- Ousmane Bah

- Mamodou Barrie

- Barrie Mamdou

- Barrie Mamadu

 

Additional Descriptive Information (Tattoos, Piercings, Facial Hair, Eyewear)
Suspect was observed wearing a black "Atlanta Falcons" jacket and black pants.

Specific Instructions For Apprehending Officers:
investigating officer hr Work cellphone I Office Phone
a Ousmane Bah is the subject in Grand Larceny Pattern :

Required Computer Checks

 

 

 

 

 

Pn §=—9/9/2019
Complaint# 2018-121-006645
Case 1:19-cv-03539-PKC Document 148-6 Filed 04/22/21 Page 20 of 20

Page 42 of 98

 

 

 

 

 

 

 

DALL Active Warrant | Notified Taxld Name Rank |Cmd

Checked YES 936692 SALVATOR DT3 580-WARRANT SECTION

YES GRANATA

EJustice Active Warrant | Notified Taxld Name Rank |Cmd

Checked YES 933240 JOHN DT3 209-DB GRAND LARCENY SQUAD

YES REINHOLD

NYSID Multiple Active | Notified Taxld Name Rank |Cmd

Checked NYSIDs 933240 JOHN DT3 209-DB GRAND LARCENY SQUAD

YES NO REINHOLD

CRIMS Scheduled Date of Next Court| Court Location|Court |Notified |Name Rank |Cmd

Checked Court Date Appearance Part Taxld JOHN DT3 |209-DB GRAND
YES NO 933240 REINHOLD LARCENY SQUAD

 

 

 

Command Phone Number

212-760-5236
eee

 

 

 

 

 

Reporting Officer: | Rank Name Tax Reg. No. Command
DT3 JOHN REINHOLD 933240 209-GRAND LARCENY
DIVISION
Reviewing | Manner of Date Date of Next Name Supv. Tax No.
Supervisor: | Closing Reviewed Review MICHAEL 914038
- 11/13/2018 WALSH

 

 

 

 
